FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                          November 5, 2019
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 19-2122
                                                   (D.C. No. 1:17-CR-00578-WJ-1)
 EFRAIN QUEZADA-TRUJILLO,                                     (D. N.M.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HARTZ, MATHESON, and MORITZ, Circuit Judges.
                 _________________________________

      Efrain Quezada-Trujillo pleaded guilty to distribution of methamphetamine.

He was sentenced to 72 months’ imprisonment—well below the advisory guideline

range of 135 to 168 months. Although his plea agreement contained a waiver of his

right to appeal, he filed a notice of appeal. The government then filed a motion to

enforce the appeal waiver in the plea agreement pursuant to United States v. Hahn,

359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).

      In response to the motion to enforce, Mr. Quezada-Trujillo’s counsel stated:

“Counsel for Defendant does not have a good faith legal or factual basis to contest


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
the government’s Motion to Enforce Appellate Waiver in Plea Agreement.” Resp. at

1. Although counsel did not expressly invoke Anders v. California, 386 U.S. 738

(1967), his statement is consistent with the Supreme Court’s directive in Anders, see

id. at 744 (explaining that “if counsel finds his [client’s] case to be wholly frivolous,

after a conscientious examination of it, he should so advise the court”). We then

gave Mr. Quezada-Trujillo an opportunity to file a pro se response to the motion to

enforce. See id. (directing that time be allowed for the defendant “to raise any points

that he chooses”). The deadline has passed and, to date, he has not filed a response.

Anders explains that the court should “then proceed[], after a full examination of all

the proceedings, to decide whether the case is wholly frivolous.” Id. We have

reviewed the motion to enforce, the plea agreement, and the transcript of the

change-of-plea hearing and we agree that there is no non-frivolous basis to contest

the motion to enforce.

      We conclude that Mr. Quezada-Trujillo’s appeal of his sentence is within the

scope of the appeal waiver in his plea agreement; he knowingly and voluntarily

waived his appellate rights; and enforcing the waiver would not result in a

miscarriage of justice. See Hahn, 359 F.3d at 1325 (describing the factors this court

considers when determining whether to enforce a waiver of appellate rights).

Accordingly, we grant the motion to enforce the appeal waiver and dismiss the

appeal.


                                             Entered for the Court
                                             Per Curiam

                                            2